IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                     __________________________

                            No. 97-30485
                     __________________________


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JIMMY NIXON,

                                               Defendant-Appellant.

         ___________________________________________________

             Appeal from the United States District Court
                 for the Middle District of Louisiana
                             (96-CR-105-B)
         ___________________________________________________
                           February 7, 2000

Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     In this direct criminal appeal, Defendant-Appellant Jimmy

Nixon contests his conviction by a jury on six counts of mail fraud

in violation of 18 U.S.C. § 1341; eight counts of wire fraud in

violation of 18 U.S.C. § 1341; eleven counts of two different types

of money laundering in violation of 18 U.S.C. §§ 1956(a)(1)(A)(i)

and (B)(i); and four counts of illegal monetary transactions in

violation of 18 U.S.C. § 1957(a).    All counts related to a scheme

in which Nixon fraudulently obtained funds from persons seeking

large loans through him which he had no intention of providing.    On


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
appeal Nixon insists that the district court committed reversible

error in refusing to hold a hearing after he was convicted but

before sentencing to determine whether he was mentally competent to

stand trial; and that the evidence was insufficient to sustain his

money laundering convictions for both promotion money laundering

under subsection (A)(i) and concealment money laundering under

subsection (B)(i) of 18 U.S.C. § 1956(a)(1).

     We have now reviewed the relevant facts as contained in the

record on appeal and have considered the applicable law as set

forth in appellate briefs of counsel and in their oral argument to

the court.    As a result, we are firmly convinced that the district

court   did   not    abuse     its   discretion   in   refusing   to   order   a

competency hearing sua sponte; and that the evidence presented to

the jury is more than sufficient to support all counts on which

Nixon was convicted, particularly when considered in light of the

plain   error       standard    of    review   which    applies    under   the

circumstances of this case. We therefore affirm Nixon's conviction

on all counts.

AFFIRMED.